DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: Application filed 03 Apr. 2020
	Claims 1-15 are pending in this case. Claims 1, 8 and 15 are independent claims


EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Xu, Yanbin on 24 Aug. 2022.
	Please amend the application as follows:
In the claims:


1. (Currently Amended) A training method for a machine translation model, comprising:
obtaining a multi-domain mixed training data set, wherein the training data set comprises a plurality of training data pairs, and each training data pair comprises a source language sequence and a target language sequence having a same semantics;
performing data domain classification on the plurality of training data pairs in the training data set to obtain at least two domain data subsets, wherein each domain data subset corresponds to one data domain;
determining, based on each domain data subset, at least two candidate optimization targets for the domain data subset, and training at least two candidate single domain models corresponding to each domain data subset based on the at least two candidate optimization targets, respectively;
for each domain data subset, testing the at least two candidate single domain models corresponding to the domain data subset separately, and selecting a candidate optimization target corresponding to one of the candidate single domain models with a highest test accuracy as a designated optimization target for the domain data subset; and
training a hybrid domain model based on each domain data subset in the training data set and the designated optimization target corresponding to each domain data subset;
wherein, based on each domain data subset, determining the at least two candidate optimization targets for the domain data subset, and training the at least two candidate single domain models corresponding to each domain data subset based on the at least two candidate optimization targets, respectively, comprises:
based on each domain data subset, training a teacher model corresponding to each domain data subset;
based on at least one of each target language sequence of the domain data subset and a prediction result of the teacher model corresponding to each domain data subset, determining the at least two candidate optimization targets for the domain data subset; and
based on the at least two candidate optimization targets, training at least two student models corresponding to the domain data subset as the at least two candidate single domain models corresponding to the domain data subset;
wherein, based on the at least one of each target language sequence of the domain data subset and the prediction result of the teacher model corresponding to each domain data subset, determining the at least two candidate optimization targets for the domain data subset comprises:
for each domain data subset, constructing an optimization objective function: pT(X)+(1-p)Y, where T(X) is a predicted probability distribution output by the teacher model corresponding to the domain data subset, Y is a true probability distribution of each target language sequence comprised in the domain data subset, and p is a domain weight and satisfies 0≤p≤1; and
selecting at least two values of the domain weight p, and obtaining the at least two candidate optimization targets for the domain data subset based on the optimization objective function.

2. (Cancelled)

3. (Cancelled)

4. (Currently Amended) The method according to claim 1, wherein performing the data domain classification on the plurality of training data pairs in the training data set to obtain the at least two domain data subsets, comprises:
importing the plurality of training data pairs in the multi-domain mixed training data set into a data domain classification model to perform the data domain classification on the plurality of training data pairs, so as to obtain the at least two domain data subsets, wherein each domain data subset comprises at least one training data pair.

5. (Currently Amended) The method according to claim [[2]] 1, wherein based on each domain data subset, training [[a]] the teacher model corresponding to each domain data subset, comprises:
with a true probability distribution of each target language sequence comprised in each domain data subset as an optimization target, training the teacher model corresponding to the domain data subset.

6. (Currently Amended) The method according to claim 1, wherein for each domain data subset, testing the at least two candidate single domain models corresponding to the domain data subset separately, and selecting [[a]] the candidate optimization target corresponding to one of the candidate single domain models with [[a]] the highest test accuracy as [[a]] the designated optimization target for the domain data subset, comprises:
constructing a test data set corresponding to each domain data subset;
testing accuracies of the at least two candidate single domain models corresponding to each domain data subset according to the test data set corresponding to each domain data subset; and
selecting the candidate optimization target corresponding to one of the candidate single domain models with the highest test accuracy as the designated optimization target for the domain data subset.

7. (Currently Amended) The method according to claim 1, wherein training [[a]] the hybrid domain model based on each domain data subset in the training data set and the designated optimization target corresponding to each domain data subset, comprises:
inputting each domain data subset to the hybrid domain model, and training the hybrid domain model according to the designated optimization target corresponding to each domain data subset. 

8. (Currently Amended) A training device for a machine translation model, comprising:
a processor; and
a memory storing instructions executable by the processor,
wherein the processor is configured to:
obtain a multi-domain mixed training data set, wherein the training data set comprises a plurality of training data pairs, and each training data pair comprises a source language sequence and a target language sequence having a same semantics;
perform data domain classification on the plurality of training data pairs in the training data set to obtain at least two domain data subsets, wherein each domain data subset corresponds to one data domain;
based on each domain data subset, determine at least two candidate optimization targets for the domain data subset, and train at least two candidate single domain models corresponding to each domain data subset based on the at least two candidate optimization targets, respectively;
for each domain data subset, test the at least two candidate single domain models corresponding to the domain data subset separately, and select a candidate optimization target corresponding to one of the candidate single domain models with a highest test accuracy as a designated optimization target for the domain data subset; and
train a hybrid domain model based on each domain data subset in the training data set and the designated optimization target corresponding to each domain data subset;
wherein the processor is further configured to:
based on each domain data subset, train a teacher model corresponding to each domain data subset;
based on at least one of each target language sequence of the domain data subset and a prediction result of the teacher model corresponding to each domain data subset, determine the at least two candidate optimization targets for the domain data subset; and
based on the at least two candidate optimization targets, train at least two student models corresponding to the domain data subset as the at least two candidate single domain models corresponding to the domain data subset;
wherein the processor is further configured to:
for each domain data subset, construct an optimization objective function: pT(X)+(1-p)Y, where T(X) is a predicted probability distribution output by the teacher model corresponding to the domain data subset, Y is a true probability distribution of each target language sequence comprised in the domain data subset, and p is a domain weight and satisfies 0≤p≤1; and
select at least two values of the domain weight p, and obtain the at least two candidate optimization targets for the domain data subset based on the optimization objective function.

9. (Cancelled) 

10. (Cancelled) 

11. (Original) The device according to claim 8, wherein the processor is further configured to:
import the plurality of training data pairs in the multi-domain mixed training data set into a data domain classification model to perform the data domain classification on the plurality of training data pairs, so as to obtain the at least two domain data subsets, wherein each domain data subset comprises at least one training data pair.

12. (Currently Amended) The device according to claim [[9]] 8, wherein the processor is further configured to:
with a true probability distribution of each target language sequence comprised in each domain data subset as an optimization target, train the teacher model corresponding to the domain data subset.

13. (Original) The device according to claim 8, wherein the processor is further configured to:
construct a test data set corresponding to each domain data subset;
test accuracies of the at least two candidate single domain models corresponding to each domain data subset according to the test data set corresponding to each domain data subset; and
select the candidate optimization target corresponding to one of the candidate single domain models with the highest test accuracy as the designated optimization target for the domain data subset.

14. (Original) The device according to claim 8, wherein the processor is further configured to:
input each domain data subset to the hybrid domain model, and train the hybrid domain model according to the designated optimization target corresponding to each domain data subset.

15. (Currently Amended) A non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of a computer device, cause the computer device to perform a training method for a machine translation model, the method comprising:
obtaining a multi-domain mixed training data set, wherein the training data set comprises a plurality of training data pairs, and each training data pair comprises a source language sequence and a target language sequence having a same semantics;
performing data domain classification on the plurality of training data pairs in the training data set to obtain at least two domain data subsets, wherein each domain data subset corresponds to one data domain;
determining, based on each domain data subset, at least two candidate optimization targets for the domain data subset, and training at least two candidate single domain models corresponding to each domain data subset based on the at least two candidate optimization targets, respectively;
for each domain data subset, testing the at least two candidate single domain models corresponding to the domain data subset separately, and selecting a candidate optimization target corresponding to one of the candidate single domain models with a highest test accuracy as a designated optimization target for the domain data subset; and
training a hybrid domain model based on each domain data subset in the training data set and the designated optimization target corresponding to each domain data subset;
wherein, based on each domain data subset, determining the at least two candidate optimization targets for the domain data subset, and training the at least two candidate single domain models corresponding to each domain data subset based on the at least two candidate optimization targets, respectively, comprises:
based on each domain data subset, training a teacher model corresponding to each domain data subset;
based on at least one of each target language sequence of the domain data subset and a prediction result of the teacher model corresponding to each domain data subset, determining the at least two candidate optimization targets for the domain data subset; and
based on the at least two candidate optimization targets, training at least two student models corresponding to the domain data subset as the at least two candidate single domain models corresponding to the domain data subset;
wherein, based on at least one of each target language sequence of the domain data subset and the prediction result of the teacher model corresponding to each domain data subset, determining the at least two candidate optimization targets for the domain data subset comprises:
for each domain data subset, constructing an optimization objective function: pT(X)+(1-p)Y, where T(X) is a predicted probability distribution output by the teacher model corresponding to the domain data subset, Y is a true probability distribution of each target language sequence comprised in the domain data subset, and p is a domain weight and satisfies 0≤p≤1; and
selecting at least two values of the domain weight p, and obtaining the at least two candidate optimization targets for the domain data subset based on the optimization objective function.



Reasons for Allowance
Claims 1, 4-8 and 11-15 (renumbered 1-11) are allowed.
The following is an examiner’s statement of reasons for allowance:  In addition to the combination of the recited limitations in the independent claims, when considered as a whole, as set forth in this Examiner’s Amendment, the cited prior art of record fails to teach or reasonably suggest the combination of limitations of the claimed invention, as recited in independent claims 1, 8 and 15.
Specifically, the prior art of record fails to teach:
 wherein, based on at least one of each target language sequence of the domain data subset and the prediction result of the teacher model corresponding to each domain data subset, determining the at least two candidate optimization targets for the domain data subset comprises:
for each domain data subset, constructing an optimization objective function: pT(X)+(1-p)Y, where T(X) is a predicted probability distribution output by the teacher model corresponding to the domain data subset, Y is a true probability distribution of each target language sequence comprised in the domain data subset, and p is a domain weight and satisfies 0≤p≤1; and
selecting at least two values of the domain weight p, and obtaining the at least two candidate optimization targets for the domain data subset based on the optimization objective function.
This feature, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.
The dependent claims being definite, further limiting and fully enabled by the Specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/James J Debrow/
Primary Patent Examiner
Art Unit 2144
571-272-5768